DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 8-10, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-10 and 17 of U.S. Patent No. 10,387,113. 
Claim 1 of Pending Application
Claims 1 and 10 of U.S. Patent ‘113
A computing system, comprising:
A computing system, comprising:
at least one computing processor; and
at least one computing processor; and
memory including instructions that, when executed by the at least one computing processor, enable the computing system to:
memory including instructions that, when executed by the at least one computing processor, enable the computing system to:

receive an input to view content at a first position and a first orientation in a three-dimensional virtual environment; and
display a multi-dimensional reference element as an overlay to the content, the multi-dimensional reference element operable to provide a visual indication of a presentation state of the content in three-dimensional virtual environment.
display a multi-dimensional reference element as an overlay to the content, the multi-dimensional reference element operable to provide a visual reference to the first position and the first field of view within the three-dimensional virtual environment.
Claim 10: The computing system of claim 1, wherein the multi-dimensional reference element includes a graphical indicator to provide a visual indication of a state of the three-dimensional virtual environment, the state including one of a paused state where content is paused, a play state where content is displayed a default rate, a rewind state where content is displayed in reverse order, or a fast-forward state where content is displayed at a second rate, the second rate being faster than the default rate.


The following table maps the remaining claims of the pending application to the remaining claims of the ‘113 Patent.
Claims of the Pending Application
Claims of ‘113 Patent
Claim 2
Claim 10
Claim 4
Claim 10
Claim 6
Claim 5
Claim 8
Claim 1
Claim 9
Claim 9
Claim 10
Claim 8
Claim 17
Claim 17
Claim 20
Claim 10



Claims 11, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19 and 20 of U.S. Patent No. 10,042,604. 
Claim 11 of Pending Application
Claims 16 and 19

A method, comprising: determining first content to display in a virtual environment; providing a reference element as an overlay to the first content, the reference element operable to provide a first visual reference to a first position within the virtual environment; updating a view of the first content based at least in part on an input to provide second content; providing the second content for display in the virtual environment; and updating the reference element to provide a second visual reference to a second position within the virtual environment.
receiving an input to view content at a position and an orientation in a three-dimensional virtual environment; and
Claim 19: The method of claim 16, further comprising: receiving a voice command specifying one or both of a direction to view content in the virtual environment, or a depth vector position to view content in the virtual environment; and
displaying a multi-dimensional reference element as an overlay to the content, the multi-dimensional reference element 



The following table maps the remaining claims of the pending application to the remaining claims of the ‘604 Patent.
Claims of the Pending Application
Claims of ‘604 Patent
Claim 12
Claim 20
Claim 14
Claim 19




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11-14, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balan et al. (USPGPUB 2015/0040040—hereinafter “Balan”).
Claims 1, 11 and 17 are drawn to a computing system, a computer-implemented method and a non-transitory computer readable storage medium, respectively. Claims 1, 11 and 17 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1, 11 and 17, Balan teaches, a computing system (Fig. 7 at 700), comprising: 
at least one computing processor (Fig. 7 at 702); and 
memory (Fig. 7 at 704) including instructions that, when executed by the at least one computing processor, enable the computing system to: 
receive an input (Fig. 1, note user 102 with gesture input to play) to view content at a position and an orientation in a three-dimensional virtual environment (Fig. 1, note three-dimensional environment 100 and content 108 at a position and orientation in the three-dimensional virtual environment); and 
display a multi-dimensional reference element (Fig. 1 at 110) as an overlay to the content, the multi-dimensional reference element operable to provide a visual (Fig. 5 at 520 and Fig. 6 at t4 and Pg. 4, ¶’s 41 and 50).
As to Claims 2, 12 and 20, Balan teaches that the presentation state is one of a paused presentation state indicating that content is paused, a play presentation state indicating that content is being displayed at a first rate, a rewind presentation state indicating that content is being displayed in reverse, or a fast-forward presentation state indicating that the content is being displayed at a second rate, the second rate being faster than the first rate (See Fig. 1 at 110 and Fig. 6 at 610).
As to Claims 3, 13 and 18, Balan teaches receiving a request to change the presentation state (Pg. 4, ¶ 50 - note “any elements highlighted by the cursor will be selected.”); and update the visual indication of the presentation state based on the request (Pg. 4, ¶’s 41 and 50 – note “In the illustrated example, the play button is selected and as a result, a video on the holographic television 608 is displayed”).
As to Claims 4 and 14, Balan teaches that the visual indication of the presentation state includes one of a graphical element, text, color, or an icon (Pg. 4, ¶’s 41 and 50 – note “highlighted”).
As to Claim 6, Balan teaches that the input is one of a voice-based input, a gesture-based input, or a motion-based input (Pg. 1, ¶ 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balan.
As to Claim 5, Balan fails to teach that a user is associated with a user account provided by a service provider, the service provider associated with a plurality of computing devices connected over a network operable to provide the three-dimensional virtual environment.  Examiner takes Official Notice that user accounts provided by a service provider that is associated with a plurality of computing devices connected over a network operable to provide a three-dimensional virtual environment is well known in the art (i.e. gaming environment). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to utilize a user account provided by a service provider in the computing system taught by Balan, in order to partake in gaming experiences (Pg. 1, ¶ 14) with other users.


Claims 7-10, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of Cho et al. (USPGPUB 2015/0309310—hereinafter “Cho”).
As to Claims 7, 15 and 19, Balan fails to teach receiving a preset input; and displaying the content from a default orientation, wherein the multi-dimensional reference element further provides a visual reference to the position and the default orientation within the three-dimensional virtual environment. Examiner cites Cho to teach receiving a preset input (Pg. 6, ¶ 88 – “the HMD device 100 may set up a region at which most of gazes are arriving as he main region…Additionally, the main region 720 can be determined by a user…”); and displaying the content from a default orientation, wherein the multi-dimensional reference element further provides a visual reference to the position (Fig. 7 at 740) and the default orientation (Fig 7. at 720) within the three-dimensional virtual environment (Fig 7. at 710). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the multi-dimensional reference element taught by Cho, in the computing system/computer-implemented method/ non-transitory computer readable storage medium taught by Balan, in order to display an image in a location corresponding to time information (Pg. 1, ¶ 12).
As to Claim 8, Balan fails to teach that the multi-dimensional reference element further provides a visual reference to the position and the orientation within the three-dimensional virtual environment. Examiner cites Cho to teach a multi-dimensional reference element (See Figs. 4A-4C and 5B) providing a visual reference to the position (Figs. 4A-4C at 450 and Fig. 5B at 530) and the orientation (Figs. 4A-4C at 420 and Fig. 5B at 540) within a three-dimensional virtual environment (Figs. 4A-4C at 220 and Fig. 5B at 560-1). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the multi-dimensional reference element taught by Cho, in the computing system taught by Balan, in order to display an image in a location corresponding to time information (Pg. 1, ¶ 12).
As to Claim 9, Balan fails to teach that the multi-dimensional reference element further provides a visual reference to a direction of view within the three-dimensional virtual environment. Examiner cites Cho to teach a multi-dimensional reference element providing a visual reference to a direction of view within the three-dimensional virtual environment (See Figs. 5A-5C and Pg. 5, ¶ 74-75). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the multi-dimensional reference element taught by Cho, in the computing system taught by Balan, in order to display an image in a location corresponding to time information (Pg. 1, ¶ 12).
As to Claims 10 and 16, Balan fails to teach displaying the multi-dimensional reference element on a progress bar, the progress bar overlaid on the three-dimensional virtual environment.  Examiner cites Cho to teach displaying a multi-dimensional reference element on a progress bar, the progress bar overlaid on the three-dimensional virtual environment (See Figs. 4A-4C at 440 and 8A-8C at 820). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the multi-dimensional reference element taught by Cho, in the computing system/computer-implemented method taught by (Pg. 1, ¶ 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bennett et al.		USPGPUB 2013/0194259
Cho			USPGPUB 2015/0331242
Valdivia		USPGPUB 2018/0095616
Fallon			U.S. Patent 10,671,344













Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.